An irregular judgment may be set aside at any time, but a regular judgment cannot be set aside after the term of the court which *Page 32 
rendered it. So the law stood before C. C. P., and so it stands now, except that under C. C. P., sec. 133, even a regular judgment may be set aside for mistake, inadvertence, surprise, or excusable neglect of the party against whom it is rendered, if motion is made within on year.
More than a year had expired before the motion was made in this case, and, therefore, it cannot be allowed.
PER CURIAM.                                             Affirmed.
Cited: Askew v. Capehart, 79 N.C. 19; Monroe v. Whitted, ib., 510;University v. Lassiter, 83 N.C. 42; Mabry v. Henry, ib., 299; McLean v.McLean, 84 N.C. 369; Stradley v. King, ib., 639; Wynne v. Prairie,86 N.C. 77; Roger v. Moore, ib., 88; Parker v. Bledsoe,87 N.C. 244; Cook v. Moore, 100 N.C. 295.
(47)